Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and apparatus for pose planar constraining on the basis of planar feature extraction. The closest prior art, Tomkevicius (USPAP       2020/0304,773), shows a similar system, in which, inputting the acquired RGB color image and point cloud image into spatial transformation network to obtain two-dimensional and three-dimensional affine transformation matrixes; extracting the planar features of the transformed two-dimensional affine transformation matrix and three-dimensional affine transformation matrix (Please note, paragraph 0097. As indicated the workflow in figure 1 may be considered as the embodiment for visual quality reference wherein plurality of RGB-D cameras is connected directly to a computing device implementing also the point-cloud or mesh rendering and visualization of 3D-scene. This embodiment does not include data codec, transmission and recording; however, it may be useful to check visual quality of the uncompressed 3D-video stream in order compare it to the visualizations of compressed 3D-streams. The initial 3D-video stream acquired from the RGB-D cameras during the acquisition (1000), further is passed to filtering function (1100). Function (1100) refines the raw images by filtering a random noise introduced during the 3D-video acquisition (1000). Further, the filtered 2D-RGB and depth frames are passed to 3D-processing stage (1200) with functions (1210) and (1220). Function (1210) performs transformation of 2D-RGB and depth frames into the joint-point clouds. Function (1220) transforms said point-clouds into surface meshes of 3D-scene objects, along with their textures. Finally, the transformed 3D-video data is passed to the stage of 3D-scene visualization (1300). The input data for stage (1300) comprises the meshes and textures of 3D-scene objects); inputting the acquired planar features into the decoder and obtain the pixel classification of the planar features (Please note, figure 2). However, Tomkevicius fail to address: “for wherein the extracting of the planar features of the transformed two-dimensional affine transformation matrix and three-dimensional affine transformation matrix comprises: using the two-dimensional affine transformation matrix to rotate the RGB color image, and using the three-dimensional affine transformation matrix to make coordinate transformation to the point cloud image: using the first network to make color feature extracting to the rotated RGB color image, and using the second network to make point cloud feature extracting to the coordinate transformed point cloud image: fusing high-level features in the extracted color features with high-level features in the extracted point cloud features, and fusing low-level features in the extracted color features with low-level features in the extracted point cloud features; inputting the acquired planar features into the decoder and obtain the pixel classification of the planar features; clustering the vectors corresponding to the planar pixels to obtain the segmentation result of the planar sample;
using planar fitted by the segmentation result to make planar constraint to the pose calculated by vision algorithm ”. These distinct features have been added to both independent claims and renders them allowable.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.



























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, July 21, 2021